Per Curiam:
Proceedings were inslituted for the appointment of a committee of the property and estate of an alleged incompetent person, who resisted the same. They resulted, however, in the appointment of a committee of such person and also of his estate. The attorneys who represented the incompetent person in such proceedings, after the appointment of the committee, applied to the court, upon petition, to have their compensation fixed and to direct the committee of the estate to pay the same, as well as certain disbursements. The matter was sent to a referee to take evidence as to the value of the services and the amount of the disbursements, who, after hearings had, reported that the value of the services of the attorneys was §4,000, which should be paid, together with disbursements amounting to §70.70 less §200, which had already been paid, and that in addition thereto.there should be certain other sums paid to physicians or alienists employed by them in behalf of such incompetent person. The report was confirmed and both the committees appeal from such order. We are of the opinion that the amount allowed was largely in excess of the value of the services rendered; that §1,550, besides the disbursements of $70.70, making in all §1,620.70, less the §200 paid, which would leave due them §1,420.70, is not only a fair, but indeed a liberal allowance for all of the services which the attorneys performed, and that the order appealed from should be modified by reducing the allowance made from §3,870.70 to §1,420.70, and as thus modified the same should be affirmed, with ten dollars costs and disbursements to appellants, payable out of the estate of the incompetent person. Present — Ingraham, McLaughlin, Clarke and Houghton, JJ. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellants payable out of estate. Order filed.